Case 4:20-cv-03562 Document 1-2 Filed on 10/18/20 in TXSD Page 1 of 11




                      Exhibit B
                                                    Case 4:20-cv-03562 Document 1-2 Filed on 10/18/20 in TXSD Page 2 of 11

                                                                     2020-58930 / Court: 055
CertifiedDocumentNumber:92274514-Page1of9
CertifiedDocumentNumber:92274514-Page2of9   Case 4:20-cv-03562 Document 1-2 Filed on 10/18/20 in TXSD Page 3 of 11
CertifiedDocumentNumber:92274514-Page3of9   Case 4:20-cv-03562 Document 1-2 Filed on 10/18/20 in TXSD Page 4 of 11
CertifiedDocumentNumber:92274514-Page4of9   Case 4:20-cv-03562 Document 1-2 Filed on 10/18/20 in TXSD Page 5 of 11
CertifiedDocumentNumber:92274514-Page5of9   Case 4:20-cv-03562 Document 1-2 Filed on 10/18/20 in TXSD Page 6 of 11
CertifiedDocumentNumber:92274514-Page6of9   Case 4:20-cv-03562 Document 1-2 Filed on 10/18/20 in TXSD Page 7 of 11
CertifiedDocumentNumber:92274514-Page7of9   Case 4:20-cv-03562 Document 1-2 Filed on 10/18/20 in TXSD Page 8 of 11
CertifiedDocumentNumber:92274514-Page8of9   Case 4:20-cv-03562 Document 1-2 Filed on 10/18/20 in TXSD Page 9 of 11
CertifiedDocumentNumber:92274514-Page9of9   Case 4:20-cv-03562 Document 1-2 Filed on 10/18/20 in TXSD Page 10 of 11
              Case 4:20-cv-03562 Document 1-2 Filed on 10/18/20 in TXSD Page 11 of 11




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this October 18, 2020


     Certified Document Number:        92274514 Total Pages: 9




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
